Title: From Thomas Jefferson to William Maddox, 26 July 1803
From: Jefferson, Thomas
To: Maddox, William


          
            
              Sir
            
            Monticello July 26. 1803
          
          On the 26th. of March I wrote you a letter informing you that after our settlement of Sep. 7. making a balance due you of 254–7–11 I had paid an order of your’s in favor of John Craven for £16–8–9. that I went on remitting you money from time to time, and in taking an account at the last remittance, which was Feb. 8. 1803. I omitted to note this order of Craven’s, and remitted 98. D. which made up the sum of the £254–7–11 exclusive of Craven’s order, which escaped my eye in stating my paiments, so that I overpaid you £16–8–9. to this letter you have given me no answer. as I have not time to [multiply liberties?] on this subject, unless I recieve your answer and acknolegement of this debt before I leave this place, I shall be obliged to commit the matter to other hands to settle with you, which will involve you in useless expence. if you cannot immediately repay the money, I am in no [hurry] but send me your’s and mr Moran’s joint & several note for it. the matter admits no question. our account is settled & signed by you both and no credit in it for this £16–8–9 because it was not then paid. Price and Peyton [now?] Gibson & Jefferson’s books will prove I have paid you through them the whole balance settled between us, to wit £254–7–11 and Craven will prove I paid him the £16–8–9. Accept my  wishes
          
            
              Th: Jefferson
            
          
        